DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “ratios” throughout.  However, the “ratios” are not specified with respect to what they are being compared, there’s only one value mentioned.  For example, “a positive electrode active material ratio”, “a conductive agent ratio”, and “a binder ratio” are mentioned for the positive electrode mixture layers and electrolyte holding layer.  For purposes of this office action, these “ratios” will be interpreted as weight percent/amounts with respect to one another.  For example, “an amount of positive active material in the first positive electrode active material layer compared an amount of positive active material in the second positive electrode active material layer”, and so on and so forth for the other layers and other components.  Further, claims 2-10 are rejected since they depend from claim 1.

Claim 1 recites the limitation "the positive electrode mixture layer" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action, “the positive electrode mixture layer” at line 3 will be interpreted as “the positive electrode mixture layers” (plural noted).  Further, claims 2-10 are rejected since they depend from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hippchen et al. (US 2016/0111225) in view of Kim et al. (WO 2016/148383, citations in English from US 2018/0006291).
Regarding claim 1, Hippchen et al. discloses in Figs 1-7, a positive electrode ([0011], [0012], ref 10) for lithium ion secondary cell ([0004], [0012]), comprising: a positive electrode current collector foil (ref 22, [0041]); and positive electrode mixture layers (refs 18, 19) laminated the positive electrode current collector foil (ref 22, [0041]), the positive electrode mixture layer including a first positive electrode active material layer, an electrolyte holding layer, and a second positive electrode active material layer, wherein the first positive electrode active material layer, the electrolyte holding layer, and the second positive electrode active material layer contain positive electrode active materials ([0011]), binders ([0014], [0024], [0025], [0040], [0056]), and conductive agents containing carbonaceous material ([0011]), wherein a conductive agent ratio ([0054], [0055]) of the electrolyte holding layer (ref 20) is higher than conductive agent ratios ([0054], [0055]) of the first positive electrode active material layer (ref 18) and the second positive electrode active material layer (ref 19), and wherein a positive electrode active material ratio ([0054], [0055]) and a binder ratio ([0054], [0055]) of the electrolyte holding layer (ref 20) are lower ([0054], [0055]) than positive electrode active material ratios ([0011]) and binder ratios ([0014], [0024], [0025], [0040], [0056]) of the first positive electrode active material layer (ref 18) and the second positive electrode active material layer (ref 19).
Hippchen et al. does not explicitly disclose active material coated on both sides of the collector.
Kim et al. discloses in Figs 1-3, a lithium secondary battery (Abstract) including both surfaces of a current collector coated with electrode material ([0003]).  This configuration enhances capacity and power for the battery, enabling powering of large applications such as vehicles ([0003]).
Kim et al. and Hippchen et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the double sided collector electrode material coating disclosed by Kim et al. into the battery structure of Hippchen et al. to increase battery capacity and power to power large applications.

Regarding claim 2, modified Hippchen et al. discloses all of the claim limitations as set forth above and also discloses the electrolyte holding layer (ref 20) contains the conductive agent in an amount of 50 % by weight or more relative to a total weight ([0054], [0055]) of the electrolyte holding layer (ref 20) and the positive electrode active material in an amount of 45 % by weight or less ([0054], [0055]) relative to the total weight of the electrolyte holding layer (ref 20), but does not explicitly disclose the binder in an amount of 5 % by weight or less relative to the total weight of the electrolyte holding layer.
Kim et al. discloses in Figs 1-3, a lithium secondary battery (Abstract) including an electrode (ref 200) comprising multiple layers (refs 210, 220, 230), each with their own respective active material, binder, and conductive material content ([0069]-[0073]).  A content of binder is 5 wt% or less ([0038], [0069]-[0073]).  This composition aids in binding of electrode layers together ([0038]).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the binder Hippchen et al. at the amount disclosed by Kim et al. to aid in binding electrode layers together.

Regarding claim 3, modified Hippchen et al. discloses all of the claim limitations as set forth above and also discloses the positive electrode mixture layer (ref 12) includes the first positive electrode active material layer (ref 18) on the positive electrode current collector foil (ref 22, Fig 6), the electrolyte holding layer (ref 20) on the first positive electrode active material layer (ref 18, Fig 6), and the second positive electrode active material layer (ref 19) on the electrolyte holding layer (ref 20, Fig 6).

Regarding claims 4 and 5, modified Hippchen et al. discloses all of the claim limitations as set forth above and also discloses graphite conductive material ([0026]) but does not explicitly disclose the conductive agent contains a crystalline carbon and an amorphous carbon, wherein the crystalline carbon is an artificial graphite, a natural graphite, or a mixture thereof, and the amorphous carbon is one or more carbon blacks selected from the group consisting of acetylene black, ketjen black, channel black, furnace black, lamp black, and thermal black, or a mixture thereof.
Kim et al. discloses in Figs 1-3, a lithium secondary battery (Abstract) including an electrode (ref 200) comprising multiple layers (refs 210, 220, 230), each layer including natural or artificial graphite mixed with acetylene black ([0032], [0035]).  This composition enhances conductivity ([0032], [0035]).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the graphite and acetylene black materials disclosed by Kim et al. as the conductive material of Hippchen et al. to enhance overall battery conductivity.

Regarding claims 6-10, modified Hippchen et al. discloses in Figs 1-7, a lithium ion secondary cell ([0004], [0012]) that includes the positive electrode ([0011], [0012]) for lithium ion secondary cell as set forth above, a negative electrode (ref 101), a separator (ref 104), and an electrolyte ([0002], [0016]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725